Opinion issued June 3, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00457-CR
____________

WILLIE ANTHONY WRIGHT, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 958009



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Willie Anthony Wright, and signed a final judgment in this case on February 10,
2004.  Wright did not file a motion for new trial, and therefore the deadline for filing
a notice of appeal was March 11, 2004, 30 days after sentencing.  See Tex. R. App.
P. 26.2(a)(1).
               Wright filed a motion for extension of time to file notice of appeal in the
trial court on April 5, 2004, and a notice of appeal on April 7, 2004.  The motion for
extension of time was ineffective for two reasons.  First, it was late because it was
filed after March 26, 2004, the fifteenth day after the deadline for filing a notice of
appeal.  Second, it was filed in the trial court, rather than in the appellate court.  Rule
26.3 of the Rules of Appellate Procedure reads:
The appellate court may extend the time to file the notice of
appeal if, within 15 days after the deadline for filing the notice of
appeal, the party:
 
(a)files in the trial court the notice of appeal; and
 
(b)files in the appellate court a motion complying with Rule
10.5(b).

Tex. R. App. P. 26.3.
               Appellant’s notice of appeal was filed 27 days after the March 11, 2004
deadline and was therefore untimely.  An untimely notice of appeal fails to vest the
appellate court with jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208,
209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996).
               We therefore dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).